 

Exhibit 10.2

AON CORPORATION
NON-EMPLOYEE DIRECTORS’
DEFERRED STOCK UNIT PLAN

(a subplan of the Aon Stock Incentive Plan)

1.                                       Adoption and Purpose.

The Aon Corporation Outside Director Deferred Stock Unit Plan (the “Plan”) is
intended to provide non-employee directors serving on the Board of Directors of
Aon Corporation (the “Company”) with compensation tied to the value of the
Company’s common stock, thereby motivating such directors to perform their
duties and responsibilities to the best of their professional abilities and to
further align the interests of such directors with the interests of the Company
and its stockholders.  The Plan is effective as of January 1, 2006.

2.                                       Definitions.

When used in this Plan, the following terms shall have the definitions set forth
in this Section 2:

2.1                                 “Board” means the Board of Directors of Aon
Corporation.

2.2                                 “Committee” means the Organization and
Compensation Committee of the Board of Directors of Aon Corporation, as
constituted from time to time, or such subcommittee of that body as the
Committee shall specify to act for the Committee with respect to this Plan. 
Each member of the Committee shall be a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act and shall be an “outside director”
within the meaning of Section 162(m) of the Code.  The Committee shall be
composed of at least two (2) such directors.

2.3                                 “Common Stock” means the Company’s common
stock, par value $1.00 per share.

2.4                                 “Company” means Aon Corporation, a Delaware
corporation.

2.5                                 “Date of Grant” means the date on which
Deferred Stock Units are granted pursuant to Article III.

2.6                                 “Deferred Stock Unit” means a non-voting
measurement unit that is deemed for valuation and bookkeeping purposes to be
equivalent to an outstanding share of Common Stock.  It is a contractual
obligation of the Company to deliver a share of Common Stock based on the Fair
Market Value of such share to an Eligible Director or the beneficiary of such
Eligible Director as provided herein.

2.7                                 “Effective Date” means January 1, 2006, the
date when this Plan shall go into effect.

2.8                                 “Eligible Director” means each member of the
Board who is not an employee of the Company or an affiliate and who is subject,
in whole or in


--------------------------------------------------------------------------------




 

part, to the U.S. tax laws and regulations regarding his or her compensation for
Board service.

2.9                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.  Reference to a specific section of the Exchange Act or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

2.10                           “Fair Market Value” means, on any given date, the
per share value of Common Stock as determined by using the average of the high
and low selling prices of such Common Stock on the New York Stock Exchange on
such date (or, if the New York Stock Exchange was not open for trading or the
Common Stock was not traded on that day, the next preceding day that the New
York Stock Exchange was open for trading and the Common Stock was traded) as
reported for such date by the Wall Street Journal.

2.11                           “Plan” means the Aon Corporation Non-Employee
Directors’ Deferred Stock Unit Plan, as such plan may be amended from time to
time, as adopted as a sub-plan to the Stock Plan.

2.12                           “Separation from Service” means that the Eligible
Director has ceased to be a member of the Board of Directors and has otherwise
had a separation from service recognized as such under Section 409A of the
Internal Revenue Code of 1986, as amended.

2.13                           “Stock Plan” means the Aon Stock Incentive Plan,
as approved and adopted by stockholders in 2001 and as amended from time to time
thereafter, pursuant to which this Plan has been adopted as a sub-plan.

2.14                           “Year of Service” means a period of 12 months of
service as a member of the Board, measured from the Date of Grant of the
applicable Deferred Stock Units.

3.                                       Deferred Stock Unit Awards.

3.1                                 Annual Grant.  The Company shall establish a
bookkeeping account for each Eligible Director to record such Eligible
Director’s interest under the Plan related to Deferred Stock Units.  Each year
at the close of business on the date of the Company’s annual meeting of
stockholders, the bookkeeping account of each Eligible Director shall
automatically be credited with the number of Deferred Stock Units (rounded to
the nearest hundredth) equal to $85,000 (or $170,000 for an Eligible Director
who is first appointed or elected to serve on the Board as of such date), or any
such other amount as the Committee may from time to time determine, divided by
the Fair Market Value of the Common Stock.  In the event an Eligible Director
first becomes an Eligible Director other than at the Company’s annual meeting of
stockholders, such Eligible Director shall automatically be credited as of the
Eligible Director’s appointment or election date with the number of Deferred
Stock Units (rounded to the nearest hundredth) equal to $170,000, or any such
other amount as the

2


--------------------------------------------------------------------------------




 

Committee may from time to time determine, divided by the Fair Market Value of
the Common Stock.  The Deferred Stock Units shall vest in accordance with
Section 3.2 hereof.

3.2                                 Vesting of Deferred Stock Units.  An
Eligible Director shall vest in his or her Deferred Stock Units in accordance
with this Section 3.2.  The Deferred Stock Units shall vest in four equal
increments over the course of the Eligible Director’s Year of Service as of the
Company’s quarterly dividend payment dates.  Notwithstanding the foregoing, if
the Eligible Director terminates service on the Board by reason of his or her
death prior to the completion of a Year of Service, all shares of Common Stock
corresponding to such Deferred Stock Units shall be delivered to such Eligible
Director’s beneficiary as designated by the Eligible Director on a form provided
by the Company pursuant to Section 5.2 hereof, or, in the absence of such
designation, to the Eligible Director’s estate.

3.3                                 Dividend Equivalents.  An Eligible Director
shall have no rights as a stockholder of the Company with respect to any
Deferred Stock Unit until a share of Common Stock is delivered to the Eligible
Director pursuant to this Plan.  Nothwithstanding the foregoing, as of each
dividend payment date declared with respect to the Common Stock, the Company
shall credit to each bookkeeping account a number of additional Deferred Stock
Units equal to (i) the product of (x) the dividend per share of Common Stock
payable on such dividend payment date and (y) the number of Deferred Stock Units
credited to such account as of the applicable dividend record date divided by
(ii) the Fair Market Value of a share of Common Stock on such dividend payment
date.

3.4                                 Capital Adjustments.  In the event of a
reorganization, recapitalization, stock split, reverse stock split, stock
dividend, spin-off, split-up, combination of shares, merger, consolidation or a
similar corporate transaction, the number of Deferred Stock Units granted
hereunder shall be proportionately adjusted to reflect any such transaction.

3.5                                 Payment of Deferred Stock Units in Common
Stock.  Subject to satisfaction of the vesting requirements set forth in Section
3.2 hereof, and provided the Eligible Director has not made a timely election to
defer his or her receipt of Common Stock under this Plan pursuant to Section 3.6
hereof, the Deferred Stock Units shall convert to Common Stock upon the earlier
of (i) an Eligible Director’s Separation from Service or (ii) the completion of
three Years of Service (in either case, a “Scheduled Distribution Event”).  Upon
the occurrence of a Scheduled Distribution Event, the Eligible Director shall be
entitled to receive shares of Common Stock equal to the number of Deferred Stock
Units then credited to such Eligible Director’s account as of such Scheduled
Distribution Event.  The shares of Common Stock shall be delivered to the
Eligible Director and transferred on the books of the Company on the date that
is the first

3


--------------------------------------------------------------------------------




 

business day of the month immediately following the Scheduled Distribution
Event.  Any fractional shares of Common Stock to be delivered in respect of a
Deferred Stock Unit shall be settled in cash based upon the Fair Market Value on
the date any whole share of Common Stock is transferred on the books of the
Company to the Eligible Director or his or her beneficiary.  Upon the delivery
of a share of Common Stock (or cash with respect to a fractional share) pursuant
to the Plan, the corresponding Deferred Stock Unit (or fraction thereof) shall
be canceled and be of no further force or effect.

3.6                                 Deferral of Receipt of Common Stock.  An
Eligible Director may elect in writing pursuant to procedures established by the
Company to defer his or her receipt of shares of Common Stock, that would
otherwise become payable under Section 3.5 hereof.  Such deferral election must
be made no later than 12 months before any applicable Scheduled Distribution
Event.  All such deferral elections will be required to comply with Section 409A
of the Internal Revenue Code of 1986, as amended.

3.7                                 Registration of Shares.  The shares of
Common Stock that are distributable in accordance with Section 3.5 or 3.6
herein, shall be registered in the name of the Eligible Director as the
“Stockholder of Record” unless the Eligible Director elects otherwise on a
registration form filed with the Company no later than 60 days before the shares
of Common Stock are distributable.

4.                                       Administration.

4.1                                 Plan Administration. The Plan shall be
administered by the Committee.  The Committee may make such rules and establish
such procedures for the administration of the Plan, as it deems appropriate to
carry out the purpose of the Plan; provided, however, that the Committee shall
have no discretion with respect to the grantee, amount, price or timing of any
Deferred Stock Unit.  The interpretation and application of the Plan or of any
rule or procedure, and any other matter relating to or necessary to the
administration of the Plan, shall be determined by the Committee in its sole
discretion, and any such determination shall be final and binding on all
persons.

4.2                                 Amendment or Termination.  The Board may at
any time and from time to time alter, amend, suspend or terminate the Plan in
whole or in part.  The termination or any modification or amendment of the Plan
shall not, without the consent of a director, affect his or her rights under a
grant of Deferred Stock Units.

4


--------------------------------------------------------------------------------




 

5.                                       General Provisions.

5.1                                 Assignability.  Deferred Stock Units shall
be nontransferable and may not be sold, hypothecated, assigned, anticipated,
alienated, commuted, pledged, encumbered or otherwise conveyed by an Eligible
Director (whether voluntarily or involuntarily) to any party, nor may any award
be subject to attachment by any creditor.  No assignment or transfer of any
Deferred Stock Units or their rights represented thereby, whether voluntary,
involuntary, or by operation of law or otherwise, except by will or the laws of
descent and distribution shall vest in the assignee or transferee any interest
or right herein whatsoever, and shall be of no force or effect.

5.2                                 Designation of Beneficiaries.  An Eligible
Director may designate a person or persons to receive, in the event of his or
her death, any rights to which he would be entitled under Deferred Stock Units
granted under this Plan.  A beneficiary designation may be changed or revoked by
a participant at any time by filing a written statement of such change or
revocation with the Company.

5.3                                 Award Agreement.  Deferred Stock Unit awards
made pursuant to this Plan and under the Stock Plan shall be evidenced by Award
Agreements in such form as the Committee shall, from time to time, approve,
provided that such agreements shall comply with, reflect and be subject to all
the terms of this Plan and comply with the relevant terms and conditions of the
Stock Plan.  The Award Agreement will state the characteristics of and all terms
and conditions applicable to the Deferred Stock Units, provided that the
provisions of this Plan will be deemed incorporated in such agreement regardless
whether they are specifically reiterated in the text of the Award Agreement.

5.4                                 Rights as a Stockholder.  The holder of
Deferred Stock Units shall no rights as a stockholder of the Company, including
voting rights.

5.5                                 Tax Withholding.  The Company shall have the
power and the right to deduct or withhold, or require an Eligible Director to
remit to the Company, an amount sufficient to satisfy federal, state and local
taxes required to be withheld with respect to Deferred Stock Units.

5.6                                 Unfunded Plan.  The Company shall not be
required to segregate any cash or any shares of Common Stock that may at any
time be represented by Deferred Stock Units, and the Plan shall constitute an
“unfunded” plan of the Company.  The Company shall not, by any provision of the
Plan, be deemed a trustee of the Common Stock or any other property, and the
rights of an Eligible Director or beneficiary under this plan shall be limited
to those of a general creditor of the Company.  A Deferred Stock Unit

5


--------------------------------------------------------------------------------




 

represents a contractual obligation of the Company to deliver a share of Common
Stock or cash as provided herein.

5.7                                 No Right to Continue As Director.  Nothing
in the Plan shall be construed as conferring any right upon any director to
continue to serve as a member of the Board of Directors nor shall the Plan be
construed to impose any obligation on the part of the Eligible Director to
continue to serve as a member of the Board of Directors.

5.8                                 Governing Law.  The validity, construction,
interpretation, administration and effect of the Plan, and all rights hereunder,
shall be determined solely in accordance with the laws of the State of Illinois,
to the extent not preempted by federal law.

IN WITNESS WHEREOF, the Company has executed this Plan on this 18th day of March
2006, to be effective on the Effective Date.

 

6


--------------------------------------------------------------------------------